 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED SENIOR
SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 2 (this “Amendment) dated as of February 8, 2017, is made
with respect to the Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of July 28, 2015 (as amended by that certain Amendment No. 1
to Amended and Restated Senior Secured Revolving Credit Agreement, dated as of
September 16, 2016, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MEDLEY CAPITAL
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time party to the Credit
Agreement as lenders (the “Lenders”), ING CAPITAL LLC, as administrative agent
for the Lenders under the Credit Agreement (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and solely for
purposes of Section 2.8, MCC INVESTMENT HOLDINGS LLC, a Delaware limited
liability company (“MCCIH”), MCC INVESTMENT HOLDINGS SENDERO LLC, a Delaware
limited liability company (“MCCIHS”), MCC INVESTMENT HOLDINGS RT1 LLC, a
Delaware limited liability company (“MCC RT1”), MCC INVESTMENT HOLDINGS OMNIVERE
LLC, a Delaware limited liability company (“MCC Omnivere”), MCC INVESTMENT
HOLDINGS AMVESTAR, LLC, a Delaware limited liability company (“MCC Amvestar”),
MCC INVESTMENT HOLDINGS AAR, LLC, a Delaware limited liability company (together
with MCCIH, MCCIHS, MCC RT1, MCC Omnivere and MCC Amvestar, the “Subsidiary
Guarantors”, and together with the Borrower, the “Obligors”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement (as amended hereby).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order:

 

“‘Second Amendment Effective Date’ means February 8, 2017.”

 

 

 

 

(b) Section 6.12 of the Credit Agreement is hereby amended by deleting the word
“or” immediately prior to clause (b) therein and adding the following clauses
(c) and (d) to the end thereof:

 

“(c) payments, prepayments or redemptions of principal and of interest (or fees,
expenses, charges or other amounts) in respect of (or in connection with) the
2019 Notes in an aggregate amount not to exceed $1,500,000 or (d) at any time
prior to September 30, 2017, prepayments of Term Loans so long as, prior to and
immediately after giving effect to such prepayment, (i) no Default or Event of
Default shall have occurred or be continuing, (ii) the Covered Debt Amount does
not exceed 85% of the Borrowing Base and (iii) the aggregate amount of such
prepayments (excluding the amount of any prepayment made pursuant to Sections
6.12(a) or (b)) does not exceed the lesser of (x) $74,000,000 and (y) the amount
that, as of the date of such prepayment, would cause the aggregate principal
amount of the Term Loans to be reduced by a percentage greater than the
percentage by which the outstanding Commitments hereunder have been reduced as
of such date, in each case with such reduction being calculated against the
outstanding principal amount of such Term Loans and Commitments as of January
31, 2017.”

 

SECTION II MISCELLANEOUS

 

2.1.         Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the Borrower and
each Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

 

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance:

 

(1) Executed Counterparts. From each of the Required Lenders, the Administrative
Agent and the Obligors, either (1) a counterpart of this Amendment signed on
behalf of such party or (2) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(2) Term Loan Amendment No. 2. The Amendment No. 2, dated as of the date hereof,
with respect to the Amended and Restated Senior Secured Term Loan Credit
Agreement, dated as of July 28, 2015 (as amended by that certain Amendment No. 1
to Term Loan Credit Agreement, dated as of September 16, 2016, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Credit Agreement”), among the Borrower, the lenders party thereto and
ING Capital LLC, as administrative agent for the lenders under the Term Loan
Credit Agreement, duly executed and delivered by each of the parties thereto.

 

2

 

 

(b) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses owing related to this
Amendment and the Credit Agreement owing on Effective Date due to any Lender on
the Effective Date.

 

(c) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

2.2.         Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Amendment:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

 

(c) No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

 

2.3.         Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4.         Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

 

3

 

 

2.5.         GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6.         Incorporation of Certain Provisions. The provisions of Sections
9.01, 9.07, 9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated
by reference with respect to Section I.

 

2.7.         Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantors under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

 

2.8.         Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantors hereby to the extent applicable as of the Effective Date (i) consents
to this Amendment and the transactions contemplated, (ii) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (iii) confirms its guarantee (solely in the case of
Subsidiary Guarantors) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (iv) acknowledges and affirms that such guarantee
and/or grant is in full force and effect in respect of, and to secure, the
Secured Obligations (as defined in the Guarantee and Security Agreement).

 



 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  MEDLEY CAPITAL CORPORATION, as
Borrower

 

  By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer

 



 

 

 

 

  MCC INVESTMENT HOLDINGS LLC, as
Subsidiary Guarantor

 

  By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer

 



 

 

 

 

  MCC INVESTMENT HOLDINGS SENDERO
LLC, as Subsidiary Guarantor

 

  By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer

 



 

 

 

 

  MCC INVESTMENT HOLDINGS RT1 LLC, as
Subsidiary Guarantor

 

  By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer

 



 

 

 

 

  MCC INVESTMENT HOLDINGS OMNIVERE
LLC, as Subsidiary Guarantor

 

  By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer

 



 

 

 

 

  MCC INVESTMENT HOLDINGS AMVESTAR,
LLC, as Subsidiary Guarantor

 

  By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer

 



 

 

 

 

  MCC INVESTMENT HOLDINGS AAR, LLC, as
Subsidiary Guarantor

 

  By: /s/ Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief
Financial Officer

 



 

 

 

 

  ING CAPITAL LLC, as Administrative Agent and
a Lender

 

  By: /s/ Patrick Frisch   Name: Patrick Frisch   Title: Managing Director

 

  By: /s/ Pim Rothweiler   Name: Pim Rothweiler   Title: Managing Director

 



 

 

 

 

  Goldman Sachs Bank USA, as a Lender

 

  By: /s/ Ushma Dedhiya   Name: Ushma Dedhiya   Title: Authorized Signatory

 



 

 

 

 

  BARCLAYS BANK PLC, as a Lender

 

  By: /s/ Vanessa A. Kurbatskly   Name: Vanessa A. Kurbatskly   Title: Vice
President

 



 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender

 

  By: /s/ Doreen Barr   Name: Doreen Barr   Title: Authorized Signatory

 

  By: /s/ Nicholas Goss   Name: Nicholas Goss   Title: Authorized Signatory

 



 

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as a
Lender

 

  By: /s/ Richard Andersen   Name: Richard Andersen   Title: Designated Signer

 



 

 

 

 

  CITY NATIONAL BANK, as a Lender

 

  By: /s/ Brandon L. Feitelson   Name: Brandon L. Feitelson, C.F.A.   Title:
Senior Vice President

 



 

 

 

 

  SIGNATURE BANK, as a Lender

 

  By: /s/ Richard Ohl   Name: Richard Ohl   Title: Vice President

 



 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender

 

  By: /s/ Michael Kusner   Name: Michael Kusner   Title: Vice President

 



 

 

 

 

  STATE STREET BANK AND TRUST
COMPANY, as a Lender

 

  By: /s/ John T. Daley   Name: John T. Daley   Title: Vice President

 



 

 

 

 

  BANKUNITED N.A., as a Lender

 

  By: /s/ George Manchenko   Name: George Manchenko   Title: Vice President

 



 

 

